Case 3:20-cv-00043-DPM Document 51 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

ERIC D. WILLIAMS PLAINTIFF
v. No. 3:20-cv-43-DPM

STEVE FRANKS, Sheriff, Greene

County; BRENT COX, Administrator,

Greene County Detention Facility;

TERRIN HUGGINS, LPN, Greene County Detention Facility;

L. CATE, Deputy, Greene County Detention Facility;

BARNUM, Sergeant, Greene County Detention Facility;

and D. CRITTENDEN, Administrator,

Greene County Detention Facility DEFENDANTS

ORDER
Unopposed recommendation, Doc. 50, adopted. FED. R. Clv.
P. 72(b) (1983 addition to advisory committee notes). Motions, Doc. 44
& 47, granted. Williams’s remaining claims will be dismissed with
prejudice.
So Ordered.

i . >A \ 6 f
NKR VVanste

D.P. Marshall Jr.
United States District Judge

Ml

 
